Citation Nr: 1809270	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a thoracolumbar spine disability (claimed as a lower back injury).

3.  Entitlement to an initial disability evaluation in excess of 10 percent prior to March 3, 2010, and 20 percent thereafter, for diabetes mellitus type II.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for diabetes mellitus type II, evaluated at 10 percent.  During the pendency of this appeal, the Veteran's diabetes rating was increased to 20 percent, effective March 3, 2010.  

Also on appeal is an August 2009 rating decision of the VA RO in San Diego, California that denied service connection for a lower back injury and asbestosis.  During the pendency of appeal, jurisdiction remained with the RO in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has asbestosis or any other disability associated with asbestos exposure.
 
2.  The weight of the evidence is against a finding that the Veteran's thoracolumbar spine disability began during his military service, was caused by his service, or is otherwise etiologically related to his military service.
 
3.  Prior to March 3, 2010, the Veteran's diabetes mellitus type II was managed by a restricted diet, but did not require medication.   

4. Since March 3, 2010, the Veteran's diabetes mellitus type II was managed by medication and a restricted diet, but did not require regulation of activities.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).
 
2.  The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2017).

3.  Criteria for a rating in excess of 20 percent for diabetes mellitus, to include a rating in excess of 10 percent earlier than March 3, 2010, have not been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran chose not to present testimony at a Board hearing.
 
Through his representative, the Veteran asserts that a VA examination for asbestosis is warranted.  However, the Board does not find a basis for such an examination as  the record contains sufficient medical evidence to decide the claim.  Of note, there is no competent medical evidence of a current disability or recurrent symptoms.  While the Veteran has reported being told that he had asbestosis, the required medical evidence of such diagnosis is absent from the record, despite efforts to obtain relevant records, and the evidence of record does not actually establish the presence of a chronic disability related to asbestos exposure.  Further, the Veteran has not alleged any symptoms of asbestosis.  As such, the Board finds that a VA examination for asbestosis or asbestos exposure is not indicated.

Of note, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that he has a disease secondary to asbestos exposure.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

The Veteran was afforded three VA examinations in connection with his claim.  Upon review of the evidence, the Board finds that the examination reports indicate that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); Barr, 21 Vet. App. 303 (2007).  Neither the Veteran, nor his representative objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).    

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; or based on a continuity of symptomatology.  38 U.S.C. §§ 1101; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection can also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Asbestosis

The Veteran asserts that he was exposed to asbestos while in Vietnam and was diagnosed with asbestosis in 2000.  
 
The threshold question in any claim seeking service connection is whether the Veteran, in fact, has a disability for which service connection is sought.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board finds it significant that there is no evidence showing actual diagnosis of asbestosis or a pulmonary condition related to asbestos exposure.  

The Veteran's entrance and separation exams are silent for incidents of asbestos exposure.

In a July 2000 VA treatment record, the Veteran reported having recently been diagnosed with asbestosis.  No examination was conducted, and there is no record of what testing or imaging, if any, the Veteran underwent to result in the diagnosis of asbestosis.

In March 2009, the Veteran was afforded an Agent Orange environmental examination.  The Veteran reported that a nodule in his left lung was found in 2000 and at that time was diagnosed with asbestosis.  He recalled holding an asbestos glove in his mouth when firing an M60 on convoy duty.  The examiner noted that there was no radiographic evidence of asbestosis.  The medical professional also noted that on a chest x-ray, the lung fields were clear and there were no pleural plaques that would be suggestive of asbestosis.  However, the radiologist did not that the Veteran habitus precluded appreciation of fine detail.

The Veteran was recommended to take the results of the x-rays to his private doctor, but there is no indication this was done, or if it was done, that it was interpreted as showing an asbestos exposure related lung disease.

The remainder of the medical evidence is silent for signs, symptoms, or treatment related to asbestosis or asbestos exposure.  Specifically, there is no evidence of pleural plaquing or lung disease indicative of a diagnosis of asbestosis.  See MedlinePlus, a service of the U.S. National Library of Medicine and the National Institutes of Health, [https://medlineplus.gov/ency/article/000118.htm].  The only pulmonary condition of record is noted in medical history as a pulmonary embolism and infarction, and associated with a positive deep vein thrombosis (DVT).

The Board acknowledges the Veteran's assertion that he was told of an asbestosis diagnosis and a nodule found in his left lung.  However, the Board points out that in addition to the Veteran's report, medical evidence is necessary to find competent evidence of a current disability.  Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  The Board notes that the Veteran is competent to report observable symptomatology, however, the medical evidence of record shows no indication of complaints, symptoms, or treatment related to asbestos exposure.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran has not reported relevant symptomatology and has not demonstrated the medical expertise or training necessary to diagnose asbestosis as such requires the interpretation of radiographic imaging.  

The Board acknowledges that the Veteran's September 2009 treatment records indicate pulmonary / respiratory symptoms such as a cough and dyspnea with exertion, however these symptoms are also associated with coronary disease, for which the Veteran is diagnosed and treated.  Additionally, the Board acknowledges the representative's assertion that the treatment records indicate a pulmonary embolus, however this condition is associated with a positive DVT.  

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed, or during, or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the medical evidence of record, including private treatment records and the VA examination reports, do not show that the Veteran has been diagnosed with asbestosis or another pulmonary condition associated with asbestos exposure, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence during or contemporary to the pendency of this claim does not show that it is at least as likely as not that the Veteran has a diagnosis of asbestosis for which service connection can be granted.

Accordingly, the Board finds that the preponderance of the evidence is against a claim for direct, secondary, or presumptive service connection for asbestosis and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Thoracolumbar Spine Disability

The Veteran asserts that he injured his back in Vietnam while on active duty, which led to his current thoracolumbar spine disability.  Through his representative, he has asserted "persistent and recurrent symptoms of a back disorder since [Vietnam]."

The Board acknowledges that the Veteran is currently diagnosed with degenerative disc disease of the lumbar spine, spondylosis, and bilateral L4 radiculopathy.  Additionally, the Board acknowledges the Veteran received treatment for lower back pain while on active duty in Vietnam.  This evidence is sufficient to find that the Veteran has a current thoracolumbar spine disability and an in-service injury or incurrence related to his lumbar spine.  The remaining determination is whether a nexus exist between the current disability and any in-service injury or incurrence.  

At a July 2009 VA examination, the Veteran reported constant, sharp, stabbing pain in his low back that wakes him from his sleep on occasion.  He reported constant stiffness with weakness and some mild fatigability, along with pain daily.  He denied flare-ups, lack of endurance, incapacitation, or bowel or bladder complaints.  He reported radiation to the posterior thighs, stopping at the knees bilaterally.  The Veteran has experienced back pain since 1994 and was diagnosed with degenerative disc disease of the lumbar spine in 1999.

The Veteran reported injuring his lower back in 1967 / 1968.  He was treated in a field hospital with non-narcotic pain medication for a short time and then returned to full duty.  The examiner noted that service medical records indicate treatment in August 1967 and December 1967 for complaints of back pain.  The examiner also noted that the Veteran was not seen again for complaints of back pain and was separated from service in February 1969, serving approximately additional 15 months of active duty without complaint or treatment for lower back problems.  The examiner noted there was no chronicity of injury or continuity of care.

The examiner opined that the Veteran's lumbar spine condition was not caused by, or a result of active military service.  As rationale for this opinion, the examiner noted the gap in symptoms, evaluation, and treatment, between in-service treatment and separation from service.  The examiner also noted a lack of any other evaluation and treatment for a lumbar spine condition in the medical record.  

The Board finds the VA examiner's opinion probative and affords it great weight.  The examiner's opinion was offered based on an in-person examination, full review of the medical record, and consideration of the Veteran's assertions.  Additionally, the examiner's opinion is grounded in the Veteran's medical records and provides reasonable and precise conclusions about the Veteran's treatment and lack of treatment.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran's complaints of in-service and post-service symptoms are found to be credible and are afforded great weight.  However, his assertions regarding the etiology of his current thoracolumbar spine disability are afforded little weight.  While the Veteran certainly possesses the competency to report what comes to him through his senses, one of which is pain, he lacks the medical training and expertise to determine the etiology of his thoracolumbar spine disability.  

While the Veteran has asserted symptoms and treatment for a lumbar spine condition since service, this is not supported by the medical evidence of record.  Specifically, the Veteran's service separation examination is silent for complaints or diagnosis of a back condition.  Additionally, as noted by the VA examiner, the Veteran's in-service treatment stopped in December 1967, and he then served for another approximately 15 months active duty with no additional complaints or treatment.  Moreover, during the VA examination, the Veteran reported an onset of lower back problems in 1994, approximately 25 years after his separation from service.  Based on the medical evidence of record, the most remote complaints and treatment for a lower back condition occurred in 2000.  

The remaining evidence of record, including VA and private treatment records, is indicative of symptoms and treatment for a thoracolumbar spine disability, but not a causal relationship between the current disability and any in-service injury or incurrence.  

The weight of the competent and credible evidence of record is against a finding that the Veteran's thoracolumbar spine disability is linked by a medical nexus to a period of service.  In this case, the evidence of record does not demonstrate that the Veteran had an in-service injury or disease that caused or aggravated his current thoracolumbar spine disability.  Of note, there is no medical opinion of record that indicates the existence of a causal relationship between the Veteran's current thoracolumbar spine disability and his in-service lower back condition.  Additionally, the evidence does not demonstrate that the Veteran's service-connected disability caused or aggravated his current thoracolumbar spine disability.  The medical records indicate that at the time of claim, the Veteran was service-connected for psychological gastrointestinal reaction.  Of note, he was also experiencing, and later service connected for diabetes mellitus type II, post-traumatic stress disorder, and ischemic heart disease.  The record shows no indication that such disabilities caused or aggravated the Veteran's thoracolumbar lumbar spine disability.  Furthermore, the evidence does not demonstrate that symptoms of a thoracolumbar spine disability existed continually since service.  The gaps in symptoms and treatment are insufficient to support service connection based on a continuity of symptomatology.  As such entitlement service connection for a thoracolumbar spine disability is denied.

II.  Increased Rating

In September 2008, the Veteran was granted service connection for diabetes mellitus type II and assigned a 10 percent disability rating.  The Veteran timely appealed and was assigned a 20 percent disability rating effective March 2010.  The Veteran asserts that his diabetes mellitus type II should be rated higher because he has restricted activities.   

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Diabetes mellitus type II is rated under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913, as follows:

	10 percent: 	manageable by restricted diet only.
	20 percent: 	requiring insulin and a restricted diet; or an oral hypoglycemic
      agent and a restricted diet.
	40 percent: 	requiring insulin, a restricted diet, and regulation of activities.
	60 percent: 	requiring insulin, a restricted diet, and regulation of activities
      with episodes of ketoacidosis or hypoglycemic reactions 
      requiring one or two hospitalizations per year or twice a month 
      visits to a diabetic care provider, plus complications that would 
      not be compensable if separately evaluated.
	100 percent: 	requiring more than one daily injection of insulin, a restricted
      diet, and regulation of activities (avoidance of strenuous 
      occupational and recreational activities) with episodes of
      ketoacidosis or hypoglycemic reactions requiring at least three 
      hospitalizations per year or weekly visits to a diabetes care 
      provider plus either progressive loss of weight and strength or 
      complications that would be compensable if separately 
      evaluated.

Note (1): Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Regulation of activities is defined as "the avoidance of strenuous occupational and recreational activities."  See Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

In December 2007, the Veteran was noted to have an impaired glucose tolerance; exercise was noted as allowed.  He was formally diagnosed with diabetes mellitus type II in 2008.  There is no indication that any medication was prescribed at that time to treat the diabetes.      

A July 2009 VA examination indicates that the Veteran's diabetes mellitus type II required a low carbohydrate diet, but no medications and no activity restriction.  

A March 2010 treatment note indicates that treatment of the Veteran's diabetes mellitus type II required metformin.  Additionally, he was advised to adhere to a strict diet and to exercise as part of his treatment plan.  

Treatment records from 2010 to 2012 indicate that the Veteran was advised to adhere to a strict diet and to exercise.  In August 2010, he was specifically advised regarding the benefits of a moderate level of persistently performed exercise 30 minutes per day at least five days a week. 

An April 2012 VA examination is of record.  The examiner found that the Veteran's diabetes requires medication, but not regulation of activities of daily living (ADLs).  Similarly, a September 2016 VA examination found the Veteran's diabetes mellitus type II did not require regulation of activities.  

After a review of all the evidence, the Board finds that the Veteran's diabetes mellitus type II is appropriately rated.  

Prior to March 2010, the evidence of record indicates that the Veteran required no more than a restricted diet to control his diabetes mellitus type II.  There is no medical evidence demonstrating prescribed medication, which is required for a disability evaluation of 20 percent.  

After March 2010, the evidence of record indicates that the Veteran required no more than a restricted diet and oral medication to control his diabetes mellitus type II.  Additionally, the Board notes that on several occasions between 2010 and 2012, the Veteran was encouraged to exercise regularly and advised of the importance of exercise as well as adhering to a strict diet.  There is no medical evidence demonstrating prescribed regulation of his activities, which is required for a disability evaluation of 40 percent.  In fact, the Veteran has been encouraged to exercise throughout the course of his appeal.

Accordingly, a disability evaluation in excess of 10 percent prior to March 3, 2010, and 20 percent thereafter is not warranted.  

The Board also finds that there is no evidence to suggest that the Veteran warrants separate ratings for any other diabetes-related disabilities.  He is in receipt of a separate rating for peripheral neuropathy of the bilateral lower extremities, and to the extent he disagrees with the rating assigned for peripheral neuropathy he should file a claim for an increased rating. 


ORDER

Service connection for asbestosis is denied.

Service connection for a thoracolumbar spine disability is denied.

A disability evaluation in excess of 10 percent prior to March 3, 2010, and 20 percent thereafter, for diabetes mellitus type II is denied.
 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


